               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:14-CR-3015

vs.                                                      ORDER

THOMAS WHITLOW,

                  Defendant.

       The defendant has filed a motion to alter or amend the judgment
pursuant to Fed. R. Civ. P. 59(e) (filing 390) with respect to the Court's Order
(filing 388) and Judgment (filing 389) denying his Motion to Vacate under 28
U.S.C. § 2255 (filing 387). He claims that the Court erred by not considering
his argument for equitable tolling. See filing 390 at 1-4.
       The Court didn't consider an equitable tolling argument because the
defendant didn't make one. See filing 387. And Rule 59(e) doesn't allow an
argument to be presented after judgment when it could have been presented
earlier. Anjulo-Lopez v. United States, 541 F.3d 814, 818 n.3 (8th Cir. 2008).
       But even had the defendant raised "equitable tolling," it wouldn't have
made a difference. Equitable tolling can extend § 2255's statute of
limitations. See United States v. Martin, 408 F.3d 1089, 1092 (8th Cir. 2005).
But it doesn't permit a second or successive motion § 2255 motion without
authorization from the Court of Appeals. See § 2255(h).

      IT IS ORDERED that the defendant's motion to alter or amend
      the judgment (filing 390) is denied.

      Dated this 8th day of July, 2019.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
